Citation Nr: 1445057	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

2.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder.  

3.  Entitlement to service connection for a skin disorder, diagnosed as atopic dermatitis.  

4.  Entitlement to service connection for temporomandibular joint disorder (TMJ).  

5.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes cavus.  

6.  Entitlement to service connection for conjunctivitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal ensued following a November 2009 rating decision which, in pertinent part, determined that new and material evidence had not been received to reopen the previously denied claims for service connection for the disorders as listed on the title page of this decision.  

In March 2014, the Board, in pertinent part, determined that new and material evidence had been received to reopen the claims currently on appeal and remanded them for additional evidentiary development, to include contemporaneous VA examinations addressing the etiology of the conditions on appeal.  The requested examinations were conducted and the reports are of record.  The claims were denied in July 2014.  The appeal continues.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In an August 2014 "Statement In Support Of Claim" (VA Form 21-4138), the Veteran requested a hearing before a Board member via videoconference.  To date, the Veteran has not been afforded the requested hearing, and there is no indication that she has withdrawn her request or otherwise waived her right to a Board hearing.  Hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).  

Therefore, in order to ensure full compliance with due process rights, this case is REMANDED to the RO for the following:

Schedule the Veteran for a videoconference hearing at the Winston-Salem, North Carolina, RO, and ensure that notice of the hearing is sent to her current address, as well as to her current representative in accordance with 38 C.F.R. § 20.704(b) (2013).  The case should then be processed in accordance with established appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

